COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Elder and Senior Judge Overton


CRYSTAL McMILLON
                                            MEMORANDUM OPINION *
v.   Record No. 2565-01-3                       PER CURIAM
                                             FEBRUARY 26, 2002
CARROLL COUNTY DEPARTMENT
 OF SOCIAL SERVICES


              FROM THE CIRCUIT COURT OF CARROLL COUNTY
                        Duane E. Mink, Judge

           (Dwight E. Compton; Cooley & Compton, on
           brief), for appellant.

           (Margaret D. Sutton, Counsel for Carroll
           County Department of Social Services; Carolyn
           P. Phillips, Guardian ad litem for the minor
           children, on brief), for appellee.


     Crystal McMillon (mother) appeals the decision of the circuit

court terminating her residual parental rights in her son, Javonte

Marcavial McMillon, and her daughter, Sierra McMillon.     On appeal,

mother contends the trial court erred in:   (1) finding that she

voluntarily signed the entrustment agreements; (2) finding that

the Carroll County Department of Social Services (DSS) made

reasonable efforts to communicate with her to strengthen the

parent-child relationship and to reach the foster care service

plan of returning the children to their home; and (3) ordering the

involuntary termination of her parental rights to the children.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Upon reviewing the record and briefs of the parties, we conclude

that this appeal is without merit.       Accordingly, we summarily

affirm the decision of the trial court.      See Rule 5A:27.

        On appeal, we view the evidence and all the reasonable

inferences in the light most favorable to appellee as the party

prevailing below.    McGuire v. McGuire, 10 Va. App. 248, 250, 391
S.E.2d 344, 346 (1990).

                               Background

        Javonte was born on August 3, 1994, and Sierra was born on

November 10, 1997.    DSS received a telephone call that mother was

residing with the children in a trailer that had no electricity or

heat.    Two social workers went to mother's residence, and mother

represented to the social workers that she had no plan for housing

for herself or the children.    On April 10, 2000, mother signed

agreements entrusting the children to the custody and care of DSS

until she could find employment and a residence.

        On May 16, 2000, DSS filed a foster care service plan with

the goal of "return home" and a target date for achieving that

goal of November 2000.    Under this plan, mother was required to

maintain housing, employment, and transportation for ninety days

before reunification of the family could begin.      Mother was also

supposed to visit the children twice a month.      The plan stated

that DSS would provide mother transportation to job interviews,

provide her information on available job employment, provide her

transportation to search for housing, and schedule visitation with

                                 - 2 -
the children two times per month.    DSS also suggested that mother

obtain counseling and attend parenting classes to assist her in

meeting her parental responsibilities.    Mother never accepted help

and did not respond to any of the suggestions from DSS.

     On June 22, 2000, the juvenile and domestic relations

district court (J&DR court) approved the entrustment agreements,

and mother signed a waiver of rights to be represented by a

lawyer.

     Mother visited the children eight times from April 2000 until

July 13, 2000.    Between July 2000 and the date of the termination

hearing on August 23, 2001, mother visited the children once on

December 20, 2000.    She never complained to DSS about the

visitation and was never denied visitation with the children.

     On or about August 11, 2000, an employee of DSS learned from

reading the newspaper that mother had been arrested for drug and

firearm violations and she was in jail.    On September 14, 2000,

after her release from jail, mother called DSS regarding

visitation.   Barbara Baxley, a social worker, requested that

mother visit the DSS office to discuss the reasons for her

imprisonment and to establish a visitation schedule.   Baxley did

not hear from mother again until she visited the children in

December 2000.    Indeed, DSS was unable to locate mother for a

period of time.

     On October 20, 2000, after mother had failed to complete the

requirements of the foster care service plan, DSS filed a foster

                                - 3 -
care service plan with a change in the program goal to adoption.

DSS also sought to terminate mother's parental rights, and the

J&DR court explained to mother the process for termination of

residual parental rights and the consequences of its approval of

changing the plan's goal to adoption.   On July 31, 2001, the J&DR

court approved the plan and terminated mother's parental rights.

Mother appealed to the circuit court.   On August 23, 2001, the

trial court also approved the plan and terminated mother's

parental rights.   The trial court found that, pursuant to Code

§ 16.1-283(C), mother had failed to maintain continuing contact

with the children and to provide or substantially plan for the

future of the children for six months after their placement in

foster care notwithstanding the reasonable efforts of DSS to

communicate with her and strengthen the parent-child relationship.

     At the August 23, 2001 hearing, mother, who does not have a

driver's license, testified that DSS had done little to assist in

her rehabilitation and did not offer her any services or assist in

her transportation needs.    She stated that DSS treated her like

"trash" and refused her efforts to schedule visits with the

children.    Mother indicated she visited the DSS office as often as

she could.   Mother also stated that DSS "tricked" her into signing

the entrustment documents.   Mother indicated she was currently

employed at a temporary services agency and lived in a rental

house located near a taxi stand and a school.   Mother stated she

had enrolled in a Welfare to Work program, she had enrolled one

                                - 4 -
child in a Head Start program, and she had attempted to enroll the

other child in elementary school.

     Carolyn Phillips, the guardian ad litem for the children,

testified that her primary concerns were the lack of stability on

mother's part and the lack of contact between mother and the

children for one year.   She recommended termination of mother's

residual parental rights.

                                Analysis

     "When addressing matters concerning a child, including the

termination of a parent's residual parental rights, the paramount

consideration of a trial court is the child's best interests."

Logan v. Fairfax County Dep't of Human Dev., 13 Va. App. 123, 128,

409 S.E.2d 460, 463 (1991).   "In matters of a child's welfare,

trial courts are vested with broad discretion in making the

decisions necessary to guard and to foster a child's best

interests."   Farley v. Farley, 9 Va. App. 326, 328, 387 S.E.2d
794, 795 (1990).   On appeal, we presume that the trial court

"thoroughly weighed all the evidence, considered the statutory

requirements, and made its determination based on the child's best

interests."   Id. at 329, 387 S.E.2d at 796.   Furthermore,

"[w]here, as here, the trial court heard the evidence ore tenus,

its finding is entitled to great weight and will not be disturbed

on appeal unless plainly wrong or without evidence to support it."

Martin v. Pittsylvania County Dep't of Soc. Servs., 3 Va. App. 15,

20, 348 S.E.2d 13, 16 (1986).

                                 - 5 -
     The evidence showed that mother has substantially failed to

maintain continuing contact with the children and to provide or

substantially plan for the future of the children for a period of

six months after their placement in foster care, notwithstanding

the efforts of DSS.   Although mother testified that DSS did not

offer her assistance, the trial court accepted the testimony of

the DSS employees who stated that mother refused their offers of

assistance, did not attend parenting classes, and failed to

respond to any of their suggestions.   "The credibility of the

witnesses and the weight accorded the evidence are matters

solely for the fact finder who has the opportunity to see and

hear that evidence as it is presented."     Sandoval v.

Commonwealth, 20 Va. App. 133, 138, 455 S.E.2d 730, 732 (1995).

Thus, although DSS informed mother of her obligations under the

foster care plan, she failed to complete any of her obligations,

despite the passage of over one year since the children were

placed in foster care.   "The Department is not required 'to force

its services upon an unwilling or disinterested parent.'"   Logan,

13 Va. App. at 130, 409 S.E.2d at 463-64.    In addition, mother had

visited the children only one time in the past eight months.

Moreover, the children were in foster care for more than one year,

and "[i]t is clearly not in the best interests of a child to spend

a lengthy period of time waiting to find out when, or even if, a

parent will be capable of resuming his [or her] responsibilities."



                               - 6 -
Kaywood v. Halifax County Dep't of Soc. Servs., 10 Va. App. 535,

540, 394 S.E.2d 492, 495 (1990).

     In addition, the record does not indicate mother argued to

the trial court that she involuntarily signed the entrustment

agreements.    The written statement of facts contains only the

testimony of the witnesses and does not contain any arguments

presented by the parties.    "The burden is upon the appellant to

provide us with a record which substantiates the claim of error.

In the absence thereof, we will not consider the point."

Jenkins v. Winchester Dep't of Soc. Servs., 12 Va. App. 1178,

1185, 409 S.E.2d 16, 20 (1991).    Where we do not have the

benefit of a transcript of the proceedings, we can consider only

that which is contained in the written statement signed by the

trial judge.    Id.   Furthermore, although mother testified DSS

"tricked" her into signing the entrustment documents, the trial

court did not accept her testimony.

     Finally, although mother maintains that she has remedied

the situation that led to the children's foster care, "'past

actions and relationships over a meaningful period serve as good

indicators of what the future may be expected to hold.'"   Linkous

v. Kingery, 10 Va. App. 45, 56, 390 S.E.2d 188, 194 (1990)

(citation omitted).    Therefore, the record supports the trial

court's finding that DSS presented clear and convincing evidence

satisfying the statutory requirements of Code § 16.1-283(C)(1) and

establishing that termination of mother's residual parental rights

                                 - 7 -
is in the children's best interests.   Accordingly, the decision of

the trial court is affirmed.

                                                         Affirmed.




                               - 8 -